        Case 2:19-cv-13174-MLCF Document 11 Filed 06/02/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 ALBERT W COCHRAN                                               CIVIL ACTION
 VERSUS                                                         NO: 19-13174
 ANDREW SAUL, COMMISSIONER OF                                   SECTION: “F” (4)
 SOCIAL SECURITY ADMINISTRATION


                                            ORDER

       The Court, after considering the petition, the record, the applicable law, the Magistrate

Judge’s Report and Recommendation, and finding that as of this date no objection to the Magistrate

Judge’s Report and Recommendation, hereby approves the Magistrate Judge’s Report and

Recommendation and adopts it as its opinion. Accordingly,

       IT IS ORDERED that the ALJ’s decision denying Albert Cochran’s eligibility for benefits

under the Social Security Act is AFFIRMED.



                                                                           2nd day of June 2020.
                                             New Orleans, Louisiana this _______


                                                     ______________________________________
                                                            MARTIN L.C. FELDMAN
                                                        UNITED STATES DISTRICT JUDGE
